DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support members, support portion, reinforcement assembly, stressing support member, liner, flange and tab connected to the flange must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a support member, a support portion, a stressing support member a liner, wherein the base portion is divided through a rubber membrane (claim 6)
The drawings and specification do not include any call out or reference numbers.  Therefore, the examiner is unable to identify all of the claimed or described elements.  In mechanical inventions it is crucial that the disclosure include drawings with references numbers that are related to the terms recited in the specification and claims. It is very difficult for the examiner to properly search the application when generic terms such as “support member” are used but are not shown or called out in the drawings. 
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title is not descriptive because a person of ordinary skill in the art does not know what an “Aljrbi Tank” is.  Correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The reinforcement assembly in claim 1 is not described in .
The specification does not include any reference numbers.  In mechanical inventions it is crucial that the disclosure include drawings with references numbers that are related to the terms recited in the specification and claims. 

Claim Objections
Claims 1-12 are objected to because of the following informalities:  In claim 1, “A wall” should be changed to –a wall--, there should only be one capital letter in the claim. Appropriate correction is required.  Claims 7-11 begin with, “According to claim X” this should be changed to, --The storage tank according to claim X--.  Claims 2-6 begin with, “A storage tank according to claim X” this should be changed to, --The storage tank according to claim X--. In claim 8, “the support, members” should be changed to –the support members--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 1 defines the wall as being defined by the panels and support members.  The claim then goes on to state the support members each has a base portion extending perpendicularly to the wall.  It is unclear how the base portion could extend towards the wall when the claim requires that the base member be part of support member, which in turn defines the wall.  Further, there is no figure which shows these elements to clarify the arrangement.  
In claim 3, “the liner” lacks proper antecedent basis.
In claim 4, “the floor” lacks proper antecedent basis.
In claim 5, “the floor” lacks proper antecedent basis.
In claim 5, “ensuring maximum durability” is a relative term that is not described in the specification.  A person of ordinary skill in the art would not know how durable it would have to be to read on the claim.  Further, the claim is unclear as to what element must actually be durable, is it the earthen floor or the tank?  
Claim 6 recites that “the base portion is divided through a rubber membrane.” Claim 1 defines the base portion as being a part of the support member.  And the figures seem to depict the rubber membrane as dividing the tank volume or floor.  It is unclear how the rubber membrane divides the base member.  Clarification is required. 
In claim 7, “the division by rubber membrane” lacks proper antecedent basis. And the phrase, “will ensure that the tank…” is narrative and requires correction.
In claim 9, “each part of the tank” lacks proper antecedent basis.  “Its independent inlet and outlet” lacks proper antecedent basis.  The phrase, “will have its…” is narrative and requires correction.  Further it is not clear if “will have” actually requires the elements that follow it or if it is an intended use. 
In claim 10, “the storage tank separator” lacks proper antecedent basis.  The phrase “which would be…” is narrative and makes unclear if the following elements are actually required by the claim.
In claim 11, “the rubber membrane” lacks proper antecedent basis.  The phrases “would have” and “would adjust” are narrative and make it unclear if the following elements are actually required by the claim.
In claim 12, “a stressing support member” is recited but of ordinary skill in the art would not know what the applicant considers to be “a stressing support member.”  The term is not known in the art, and the applicant does not sufficiently define the term in the specification.  Further, the stressing support member is not shown and/or called out in the drawings.  Thus it is unclear what the applicant considers to be a “stressing support member.”
 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohley (US 2013/0087558).
The examiner notes that the following art rejections are made in light of the examiner’s best understanding of the claimed invention.  However, as noted above, the Specification, Drawings and Claims themselves, make it difficult to determine what the applicant considers to be their invention.


    PNG
    media_image1.png
    689
    666
    media_image1.png
    Greyscale


Regarding claim 1: Bohley discloses a storage tank (10, fig 1) for storing a fluid (¶0033), the storage tank comprising: a wall (i.e. the vertical interior of the tank) defined by a plurality of panels (26, figs 2 and 3, ¶0036)  and a plurality of support members (i.e. trusses 12, figs 2-5, ¶0034), wherein each of the support members has a base portion 
Regarding claim 2: Bohley discloses a liner (20, figs 2 and 3) located on an inner side of the wall.
Regarding claim 3: Bohley discloses wherein the liner lines an inner surface of the tank defined by an inner surface of the wall and a floor (i.e. ground ‘S’ in fig 4) of the tank (see fig 4).
Regarding claim 4: Bohley discloses wherein the floor of the tank is the surface upon which the support members are placed (see fig 4).
Regarding claim 5: Bohley discloses wherein the floor is earthen and made from a material other than concrete (see fig 4, and the drawings standards in MPEP 608.02).  The surface in figure 4 is depicted as “sand or the like” per MPEP 608.02.  Further the examiner notes that the surface has enough durability to support the tank (see the above §112 discussion regarding the durability recitation). 
Regarding claim 8: Bohley discloses each of the support members are planar (e.g. see fig 4) and substantially perpendicular to a longitudinal axis of the respective support portion (as depicted in figure 4).
Regarding claim 9: see the above §112 discussion above. Bohely discloses that  each part of the tank is capable of having independent inlet and outlet to operate independently.  For example, inlet/outlet house could be placed around the perimeter of the tank.
Regarding claim 12: see the above §112 discussion.  Bohley discloses wherein at least one of the support members is a stressing support member, the stressing support member including a flange (50, fig 4, ¶0046, note that there are a plurality of plates 50 disclosed) and a tab (i.e. brackets disclosed in ¶0048 to connected band 18) connected to the flange.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/920,664 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the present application are anticipated by claim 1 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
Regarding claims 6, 7, 10, and 11: there is currently no art rejection of these claims, however, the examiner is not indicating them as allowable due to the extensive §112 issues discussed above.  Any potential resolution of the §112 issues and objections would likely have a great effect the scope of the claims and available prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0387798 discloses a liquid stabilizing inliner
US 2019/0375582 discloses a duel purpose unrefined/refined intermodal tank. 
US 2016/0130078 discloses a dual purpose truck tank with a bladder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733